Citation Nr: 0803690	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-31 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss disability.  

2.	Entitlement to service connection for tinnitus.  

3.	Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 



INTRODUCTION

The veteran had active service from September 1965 until 
August 1967.    

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a July 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  

In the July 2004 rating decision, the RO granted service 
connection for diabetes mellitus with a 20 percent evaluation 
effective April 12, 2003.  An April 2005 rating decision 
found clear and unmistakable error with the effective date of 
service connection for diabetes mellitus and changed the date 
to March 31, 2003.  To the Board's knowledge, the veteran has 
not disagreed with either decision, and they are therefore 
not within the Board's jurisdiction.


FINDINGS OF FACT

1.  Right ear hearing loss was demonstrated on induction 
examination, and has not been shown by competent clinical 
evidence to have undergone any clinically significant change 
in service.

2.  Left ear hearing loss disability was initially 
demonstrated years after service, and has not been shown to 
be causally related to the veteran's active service.  

3.  Tinnitus was initially demonstrated years after service, 
and has not been shown to be causally related to the 
veteran's active service.  

4.  Hypertension was initially demonstrated years after 
service, and has not been shown by competent clinical 
evidence to be causally related to the veteran's active 
service or a service-connected disability.  




CONCLUSIONS OF LAW

1.	Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.385 (2007).

2.	Tinnitus was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C. § 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

3.	Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred or 
aggravated, and is not proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 5103 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, an April 2004 letter from the AOJ to the 
appellant satisfied VA's duty to notify.  The letter informed 
him of what evidence was necessary to establish entitlement 
to the benefits he claimed and advised him of his and VA's 
respective duties for obtaining evidence.  He was told what 
VA had done to help his claims and what he could do to 
assist.  In addition, the appellant was asked to provide any 
evidence in his possession that pertained to his claims.  
Notably, the veteran was not informed that a disability 
rating and effective date would be assigned in the event the 
veteran was awarded the benefits sought.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473.  However, as service 
connection is denied in this case, any questions as to the 
appropriate disability rating or effective date to be 
assigned have been rendered moot.  Therefore, the absence of 
notice on these two elements does not prejudice the veteran.  

Duty to Assist

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claims.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  
In this case, the claims file contains the veteran's service 
medical records, as well as reports of VA and private post-
service examinations.  Additionally, the veteran's statements 
in support of his appeal are affiliated with the claims 
folder and the veteran was afforded a VA audiological 
examination.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Board has carefully reviewed such statements and 
medical records, and has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claims. 

VA's duty to assist also includes providing a VA medical 
examination when necessary to make a decision on the claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  A medical examination is "necessary" if the 
evidence of record (lay or medical) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 U.S.C.A. §5103A(d)(2); 
McLendon v. Nicholson, 20 Vet. App. 79. 

In this case, the veteran was not provided an examination 
with respect to his hypertension.  The Board, after careful 
review of the claims folder, has found that such an 
examination is not "necessary" as defined by the statute.  
All competent evidence has been reviewed and, while medical 
evidence supports the veteran's contention of current 
hypertension, there is no competent evidence in the record to 
indicate that claimant's hypertension may be associated with 
his active service.  The Board is thus of the opinion that 
the scheduling of an examination is not necessary and no 
reasonable possibility exists that with such assistance this 
claim could be substantiated.  See 38 U.S.C.A. § 5103A.



Legal Criteria and Analysis 

Service connection will be granted for disability resulting 
from an injury incurred or a disease contracted in service, 
or for aggravation of a pre-existing injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection will also be 
approved for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of 
war, and certain chronic diseases, including hypertension and 
organic diseases of the nervous system (to include 
sensorineural hearing loss and tinnitus) become manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such diseases shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such diseases during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A.
§§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to such agent 
during that service.  38 C.F.R. § 3.307(a) (2007).  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  See also Haas v. Nicholson, 20 Vet. 
App. 257 (2006), appeal docketed, No. 07-7037 (Fed. Cir. Nov. 
8, 2006).

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. 
§ 3.307(a)(6)(ii). 

Where the evidence does not warrant presumptive service 
connection the United States Court of Appeals for the Federal 
Circuit has determined that an appellant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

"Generally, to prove direct service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111 (West 2002); 38 C.F.R. § 3.304 (2007).

The law provides that, if a pre-existing disorder is noted 
upon entry into service, the veteran cannot bring a claim for 
service incurrence for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case, the provisions of 38 U.S.C.A § 1153 
and 38 C.F.R. § 3.306 apply, and the burden falls on the 
veteran to establish aggravation.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  The Court, in Maxson v. 
West,  12 Vet.App. 453, 459-60 (1999), held the burden is on 
the appellant to show aggravation in service of preexisting 
disease or injury, including evidence of permanent increase 
of disability.  The burden is not on the Government, at least 
where a defect, infirmity or disorder was noted at entrance 
into service, to show by clear and unmistakable evidence that 
there has not been any aggravation of the appellant's 
conditions during service.  Adams v. West, 13 Vet App 453  
(2000).  

The Board notes that a pre-existing injury or disease will be 
considered to have been aggravated by active military 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).  
Temporary flare-ups of a pre-existing disorder during 
service, without evidence of a worsening of the underlying 
condition, do not constitute aggravation.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).  If a presumption of 
aggravation under section 1153 arises, due to an increase in 
a disability in service, the burden shifts to the government 
to show a lack of aggravation by establishing "that the 
increase in disability is due to the natural progress of the 
disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; 
Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 
1096 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).  The Court has also indicated that the 
threshold for normal hearing is from 0 to 20 decibels, and 
that higher threshold levels reveal some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 
110-11 (Stephen A. Schroeder et. al eds., 1988)). 

A.	Bilateral Hearing Loss Disability 

The veteran contends that service connection is warranted 
for bilateral hearing loss disability.  First and foremost, 
the Board recognizes that sensorineural hearing loss is 
among the chronic diseases listed which may qualify for 
presumptive service connection, if certain criteria have 
been met.  In this case, however, the evidence fails to 
establish that the veteran's bilateral hearing loss 
disability manifest to a compensable degree within one year 
of service.  As such, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

In the absence of a presumption, in order to establish 
direct service connection, the veteran must first provide 
evidence of a current bilateral hearing loss disability for 
VA purposes.  Upon the filing of this claim, the veteran was 
afforded an examination by a VA audiologist.  This 
examination, conducted in August 2005, found that pure tone 
thresholds in the veteran's right ear are 20, 20, 20, 40, 
and 55 decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  
The reported speech recognition score was 96 percent for the 
right ear.  In the left ear, the tests showed pure tone 
thresholds of 25, 25, 20, 35, and 55 decibels at 500, 1000, 
2000, 3000, and 4000 Hertz.  The speech recognition score 
was also 96 percent for the left ear.  As these results show 
that the veteran displays bilateral hearing loss disability 
for VA purposes, the first requirement of service connection 
has ben met.  38 C.F.R. § 3.385.

The veteran must next exhibit the occurrence of an in-service 
injury or disease.  The veteran's DD Form 214 establishes 
that the veteran had a military occupational specialty (MOS) 
of wheel and track vehicle mechanic.  In addition, the 
veteran stated in his August 2004 Notice of Disagreement that 
his MOS required him to be around loud machinery.  As such, 
acoustic trauma due to noise exposure is conceded as such is 
consistent with the circumstances of his service.  See 38 
U.S.C.A. § 1154(a) (West 2002).  Hence, the second element of 
service connection has been met.  

Lastly, in order to warrant service connection, the veteran 
must also show a nexus between the current hearing loss 
disability and the in-service injury or disease.  A review of 
the veteran's service medical records reveals that the 
veteran underwent audiometric testing upon entrance and exit 
from service, but did not exhibit left ear hearing loss on 
either occasion.  Right ear hearing loss was demonstrated on 
induction examination in July 1965 when the presumed American 
Standards Associates (ASA) units are converted to 
International Standards Organization (ISO) units, resulting 
in a hearing threshold level of 30 decibels at 500 Hertz.  
See Hensley.  The service medical records are otherwise 
negative for any complaints or findings of hearing loss for 
either ear, including on examination for separation from 
service in August 1967.  As such, there has been no clinical 
demonstration of increase or worsening of pre-existing right 
ear hearing loss in service.

Following service, the claims file shows no documented 
complaint or treatment for hearing loss until 1993.  See 
March 1993 Hearing Test Record Transfer Form.  The record 
reflects that bilateral hearing loss disability for VA 
purposes was initially demonstrated on private audiometric 
screening in February 1995.  The Board notes that the lapse 
of time between service separation and the earliest 
documentation of current hearing loss disability for VA 
purposes is a factor for consideration in deciding this 
service connection claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  In the absence of demonstration 
of left ear hearing loss, or a clinically significant change 
in pre-existing right ear hearing loss, during service, the 
initial demonstration of hearing loss disability for VA 
purposes, decades after service, is too remote from service 
to be reasonably related to service.  The August 2005 VA 
examiner specifically noted that there had been no 
significant change in hearing ability, bilaterally, as 
measured on entrance and separation examinations.  Further, 
it is significant to point out that the VA examiner in August 
2005, after a review of the veteran's claims file and an 
examination, opined that the veteran's hearing loss "is not 
caused by or a result of the veteran's military service."  

There exists no competent clinical opinion of record which 
relates the veteran's bilateral hearing loss disability to 
service.  The only evidence supporting such a claim is the 
veteran's own contentions.  While the veteran argues that his 
bilateral hearing loss disability is service related, he is a 
lay person with no medical training, and as such is not 
competent to express a medical opinion as to causation.  Only 
medical professionals are competent to express opinions as to 
medical causation, and thus the veteran's opinion lacks 
probative value.  Espiritu, 2 Vet. App. at 494.  There is no 
competent evidence of record finding that the veteran's 
bilateral hearing loss disability is causally related to his 
service and, thus, the third requirement of service 
connection is unmet.  Therefore, in the absence of any 
evidence to the contrary, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection on a direct basis for bilateral hearing loss 
disability.

B.	Tinnitus

The Board will initially consider whether the veteran is 
entitled to presumptive service connection for tinnitus.  In 
this case, there is no medical evidence that tinnitus 
manifested to a degree of 10 percent or more within one year 
from the date of separation from service.  In fact, the first 
complaint of tinnitus found in the record was made in 1993, 
approximately 26 years after the veteran's discharge from 
service.  As the evidence of record fails to establish any 
clinical manifestations of tinnitus within the applicable 
time period, the criteria for presumptive service connection 
on the basis of a chronic disease have not been satisfied.  
See 38 U.S.C.A. §§ 1112, 1113.

In the absence of a presumption, in order to establish 
service connection, the veteran must provide evidence of a 
current disability, an in-service injury or disease, and a 
nexus between the current disability and the in-service 
injury or disease.  The Board first examines the record in 
order to substantiate the veteran's allegation of a current 
disability.  In this case, the veteran was afforded a VA 
examination in August 2005.  The examiner noted that the 
veteran complained of "buzzing" in his ears, and diagnosed 
the veteran with tinnitus. The Board therefore finds that the 
first element of service connection, a current disability, 
has been demonstrated by the competent medical evidence of 
record.   

Additionally, an in-service injury or disease must be 
demonstrated.  Again, the Board recognizes that the veteran's 
DD Form 214 establishes an MOS of wheel and track vehicle 
mechanic, and that the veteran contends exposure to loud 
machinery.  As such, acoustic trauma due to noise exposure is 
conceded as such is consistent with the circumstances of his 
service.  See 38 U.S.C.A. § 1154(a).  The second component of 
service connection has been fulfilled.  

The last element of service connection required is a nexus 
between the veteran's current disability and in-service 
trauma.  In this case, the veteran's service medical records 
do not contain any complaints of, or treatment for, tinnitus.  
At the veteran's induction examination in July 1965, the 
clinical evaluation found normal ears.  The same results were 
exhibited at the veteran's Vietnam separation examination in 
August 1967.  Following service, the claims file shows no 
documented complaints or treatment for tinnitus until 1993.  
See 1993 Hearing History Form.  In addition, had the veteran 
suffered tinnitus through the years, as he alleges, the 
record would be expected to show a chronicity of the 
disability over the years since the veteran's discharge.  It 
does not.  In making its decision, the Board notes that the 
lapse of 26 years between service discharge and the earliest 
documentation of tinnitus is a factor for consideration in 
deciding a service connection claim.  See Maxson, 230 F.3d at 
1330.  In addition, the VA audiologist who examined the 
veteran in August 2005 opined that "tinnitus is less likely 
as not (less than 50/50 probability) caused by or a result of 
the veteran's military service." 

The only evidence supporting the claim that the veteran's 
tinnitus is related to service is the veteran's own 
statements.  As previously noted, however, the veteran is a 
lay person with no medical training, and, as such, is not 
competent to express a medical opinion as to causation.  
Espiritu, 2 Vet. App. at 494.  The record does not contain a 
competent clinical opinion relating the veteran's tinnitus to 
service.  In fact, the competent clinical opinion of record 
does not relate the veteran's tinnitus to service.  In the 
absence of any competent evidence to the contrary, the Board 
must conclude that the third requirement of service 
connection, a nexus between the veteran's tinnitus and an in-
service trauma or injury, has not been met.  Therefore, the 
Board finds that service connection for tinnitus is not 
warranted. 

C.	Hypertension

The veteran also contends that his service-connected diabetes 
mellitus has caused hypertension.  The veteran is primarily 
claiming that he is entitled to service connection for 
hypertension, secondary to diabetes mellitus.  However, the 
Board will also consider a claim for direct service 
connection for the veteran's hypertension. 

Presumptive Service Connection

The Board first examines whether the veteran has fulfilled 
the criteria for presumptive service connection.  Once again, 
the Board acknowledges that hypertension is a chronic disease 
which falls under the presumptive service connection law.  38 
C.F.R. § 3.309(a).  The evidence of record, however, does not 
reflect that the veteran's hypertension manifested to a 
degree of 10 percent or more within one year from the date of 
separation from service.  The Board additionally acknowledges 
that the veteran served in Vietnam during the Vietnam Era, 
and, as such, his in-service exposure to herbicides is 
presumed.  However, hypertension is not included in the list 
of diseases that VA has associated with Agent Orange 
exposure, and, therefore, is not statutorily recognized as 
presumed to result from herbicide exposure.  38 C.F.R. § 
3.309(e).  Therefore presumptive service connection for the 
veteran's hypertension, as a chronic disease or as associated 
with exposure to Agent Orange, is not warranted.  38 C.F.R. 
§§ 3.307, 3.309.  The Board will now turn to the issue of 
nonpresumptive direct incurrence service connection. 

Direct Service Connection

In order to prove direct service connection, the veteran must 
first exhibit a current disability.  The Board finds that 
competent medical evidence of record illustrates that the 
veteran suffers from hypertension.  While the medical records 
reflect that the veteran has a history of hypertension, 
records submitted from the veteran's private physician, M.B., 
M.D., verify that the veteran's hypertension has continued 
through at least the beginning of the claims process.  The 
Board finds, therefore, that with resolution of doubt in the 
veteran's favor, the clinical evidence establishes that the 
veteran currently suffers from hypertension.  Thus the first 
element of service connection has been met.  

The veteran must also provide evidence of an in-service 
injury or disease to warrant service connection.  The 
veteran's service medical records do not contain any 
complaints or findings of hypertension.  The veteran's heart 
was clinically evaluated as normal and he had a systolic 
blood pressure of 110 and a diastolic blood pressure of 80 at 
his entrance examination in July 1965.  At the separation 
examination in August 1967, the veteran's heart was once 
again clinically found to be normal and his blood pressure 
was 120 over 72.  Moreover, the veteran reported at this 
examination that his health was "good" and that he did not 
have, and had not experienced, high blood pressure.  See 
August 1967 report of medical examination.  As the record 
does not contain any competent medical evidence indicating 
that the veteran suffered from hypertension in service, the 
second requirement of service connection has not been met.  

Lastly, the veteran must submit competent evidence to exhibit 
a nexus between the hypertension and an in-service injury or 
disease.  Following service, the earliest documented finding 
of hypertension in the veteran's records is in 1993, roughly 
26 years after service.  Again, the Board notes this lapse of 
time is a factor in deciding service connection.  See Maxson, 
230 F.3d at 1333.  In addition, there is no competent medical 
evidence of record relating the veteran's hypertension to 
service.  The veteran's contention that his hypertension is 
related to service lacks probative value, as he is a lay 
person with no medical training, and, as such, is not 
competent to express a medical opinion as to medical 
causation.  Espiritu, 2 Vet. App. at 494.  In the absence of 
a competent medical finding that the veteran's hypertension 
is causally related to service, the Board must find that the 
third requirement of service connection is unmet.  Thus, the 
veteran has not met the requirements to warrant direct 
service connection for hypertension.  

Secondary Service Connection

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a) (2007).  
Also, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  38 C.F.R. § 3.310(b) (2007).

In this case, in order to establish secondary service 
connection, the veteran must show that: (1) he currently 
suffers from hypertension; and (2) his hypertension was 
caused by or aggravated by a service-connected disability.  
See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  As previously stated, the Board 
concedes that the veteran is suffering from hypertension.  
However, the record is absent of competent evidence 
indicating that the veteran's hypertension is proximately due 
to or was aggravated by the veteran's service-connected 
diabetes mellitus.  While the record shows that the veteran 
has been treated for both conditions by a private physician, 
M.B, M.D., and at the Kansas City VAMC, the documentation 
from both facilities are absent of a direct opinion as to the 
etiology of the veteran's hypertension.  However, May 2003 
private records from Dr. M.B. state that "the patient has 
experienced high blood pressure for years.  The symptoms have 
been associated with family history of hypertension and 
obesity."  Furthermore, in a physician's statement dated in 
May 2004, Dr. M.B. notes that "the veteran currently has no 
complications that are directly due to diabetes."  The 
veteran, however, contends that he was misdiagnosed with 
hypertension instead of diabetes, and then developed 
hypertension as a result of his diabetes.  See September 2005 
VA Form 9.  The record is absent, however, of any competent 
medical evidence to confirm the veteran's theory, and, the 
Board once again notes, the veteran's lay opinion as to 
medical causation lacks probative value.  Espiritu, 2 Vet. 
App. at 494.  There is therefore no clinical evidence that 
the veteran's service-connected diabetes mellitus is the 
proximate cause of, or chronically aggravated by, the 
veteran's hypertension.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt is 
given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 
2002).  After careful consideration, the Board finds that the 
preponderance of the evidence in this case falls against the 
claimant, making the benefit of the doubt rule inapplicable.  


ORDER

Service connection for bilateral hearing loss disability is 
denied.  

Service connection for tinnitus is denied.  

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


